348 So.2d 626 (1977)
Rufus SUTTON, Appellant,
v.
The STATE of Florida, Appellee.
No. 76-915.
District Court of Appeal of Florida, Third District.
July 19, 1977.
Rehearing Denied August 26, 1977.
Bennett H. Brummer, Public Defender and Elliot H. Scherker, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Joel D. Rosenblatt, Asst. Atty. Gen., for appellee.
Before HENDRY, C.J., and PEARSON and BARKDULL, JJ.
PER CURIAM.
The defendant Rufus Sutton appeals an order revoking probation. The record shows that the probation was revoked for the violation of a condition which was not included in the order placing defendant on probation. Therefore, the order must be reversed and the cause remanded with directions to reinstate defendant's probation. See Barber v. State, 344 So.2d 913 (Fla. 3d DCA 1977).
Reversed and remanded with directions.